DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application  is  a  371  National Stage   Entry   of  PCT   Application  No. PCT/EP2018/064282, filed May 30, 2018, which claims priority to European Application No. 17305620.1, filed May 30, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 11/27/2019 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18, 21-23 and 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation that the method is for treating diseases that are “associated with” a dysregulation of the mTOR pathway. However, it is not clear what diseases are intended to be excluded by the recited limitation because the specification does not clearly define the term “associated with” to apprise one of ordinary skill in the art how the disease is to be linked to the dysregulation of the mTOR pathway in order to be considered “associated with”. Because one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention, the claims are indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 and 30-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Guy et al. (GB 2531281) as evidenced by National Cancer Institute (“Definition of cannabidiol - NCI Drug Dictionary – NCI” (2021). https://www.cancer.gov/publications/dictionaries/cancer-drug/def/cannabidiol.)

Claimed invention
The claims are drawn to a method for preventing/treating a disease associated with a dysregulation of the mTOR pathway such as tuberous sclerosis in an individual comprising administering to the individual a prophylactically or therapeutically effective amount of a compound of formula (I) such as stiripentol.

Prior art
Guy anticipates the claimed invention because Guy teaches the treatment of tuberous sclerosis (TSC) in children and young adults by administering stiripentol and cannabidiol (CBD):
“[0063] Thirty-six children and young adults with severe, childhood onset treatment-resistant epilepsy (TRE) were tested with a highly purified extract of cannabidiol (CBD) obtained from a cannabis plant. The participants in the study were part of an expanded access compassionate use program for CBD [cannabidiol].”

“[0069] There were 5 children and young adult patients who received at least 3 months of treatment all of whom suffered from treatment-resistant epilepsy with a diagnosis of Tuberous Sclerosis Complex (TSC).”

“[0070] All patients were taking at least two concomitant anti-epileptic drugs. These 10 included clobazam; Ievetiracetarn; topiramate; stiripentol; phenobarbital; lacsamide; valproic acid; zonisamide.”
See 0063, 0069-0070. Emphasis added.

Claims 17 and 18 reads on the structure that encompasses stiripentol. Therefore, Guy anticipates Claims 17 and 18 by teaching stiripentol.

Claim 19 limits Claim 16, wherein the disease associated with a dysregulation of the mTOR pathway is a hamartoma syndrome.  Tuberous sclerosis, which is taught by Guy, is a known common hamartoma syndrome.

Claim 20 reads on the method wherein the disease associated with a dysregulation of the mTOR pathway is tuberous sclerosis, PTEN-related hamartoma syndrome or Peutz-Jeghers syndrome.  Guy anticipates the limitation because Guy teaches the administration of stiripentol to individuals with tuberous sclerosis complex.

Claim 21 limits Claim 16, wherein the compound is in combination with at least one other inhibitor of the mTOR pathway.   Guy teaches administration of stiripentol in combination with CBD. CBD is an inhibitor of the mTOR pathway as evidenced by the National Cancer Institute, which states: “CBD stimulates endoplasmic reticulum (ER) stress and inhibits AKT/mTOR signaling, thereby activating autophagy and promoting apoptosis.”

Claims 30-32 are drawn to a method for inhibiting the mTOR pathway in an individual, comprising administering to the individual a compound of formula (1) such as stiripentol. Given that Guy teaches the administration of stiripentol, these claims are met because the mere administration of stiripentol would inherently inhibit the mTOR pathway because this function is a property of the drug.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (GB 2531281) in view of Guan et al. (US 2007/0122860 A1).

Guy meets the limitations of Claims 16-21 and 30-32 as outlined above. The Teng reference was added to address the combination with rapamycin or rapamycin analog inhibitor of mTOR.

Claimed invention
Claim 22, Claim 23 and Claim 29 limits the other inhibitor of the mTOR pathway to one of wortmannin, rapamycin, or an analog of rapamycin such as temsirolimus or everolimus.  Claims 24-28 are drawn to compositions containing a compound of formula (I) such as stiripentol and an inhibitor of the mTOR pathway such as wortmannin, rapamycin, or an analog of rapamycin such as temsirolimus or everolimus.

Prior art
Guy concerns treating epilepsy of Tuberous Sclerosis. See abstract. Guy specifically teaches the treatment of tuberous sclerosis complex (TSC) in children and young adults by administering stiripentol:
“[0069] There were 5 children and young adult patients who received at least 3 months of treatment all of whom suffered from treatment-resistant epilepsy with a diagnosis of Tuberous Sclerosis Complex (TSC).”

“[0070] All patients were taking at least two concomitant anti-epileptic drugs. These 10 included clobazam; Ievetiracetarn; topiramate; stiripentol; phenobarbital; lacsamide; valproic acid; zonisamide.”
See 0069-0070. Emphasis added.

Guy does not expressly teach a mTOR inhibitor such as rapamycin.

However, rapamycin and everolimus was already known to be useful for treating tuberous sclerosis. For example, Guan teaches the use of compositions containing rapamycin or everolimus for treating tuberous sclerosis. See abstract; Claims 19, 20, 21.  

One of ordinary skill in the art would have found it obvious to treat Tuberous Sclerosis (TSC) with a composition containing stiripentol and either one of rapamycin or everolimus because Guy teaches treating TSC with a composition containing stiripentol and Guan teaches treating TSC with a composition containing rapamycin or everolimus. The artisan would have had a reasonable expectation of success that rapamycin and everolimus would predictably provide effective treatment against TSC for the individuals with TSC described by Guy. The artisan would have found it obvious to combine the stiripentol with rapamycin or everolimus in a single composition because each are taught for treating TSC. Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980): In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).  Here, the compositions of Guy and Guan are used to treat TSC. Thus, one of ordinary skill in the art would have combined the compositions for treating TSC.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629